Title: To Alexander Hamilton from Matthew Clarkson, 19 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


New York, January 19, 1795. “Your Letter of the 15th. Inst. met me last Saturday at this place on my return from Poughkeepsie. The offer of the Office of Commissioner of Loans by the President of the United States demands my warmest acknowledgments & meets my ⟨accept⟩ance provided the appointment can be deferred untill the 27th. Inst. To you Sir I will detail my reasons for wishing the postponement of it to that period, being a Member of the Legislature for this State & the appointment of Senator for the United States being fixed by Law to the 27th. Inst. I conceive it of the utmost importance that the Gentleman who has so faithfully served his Country in that station should be re-elected. The acceptance of the Office previous to that day would vacate my Seat in the Senate—I have reason to believe as relative to that business it is of consequence that I should remain in the Legislature….”
